DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19), Species I in the reply filed on 8/16/21 is acknowledged.
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/21.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 thru 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 5 of claim 1, the applicant states “an alignment offset … is less than 10 microns”; however, it is unknown how the alignment offset is defined (i.e. from what position) to determine the “alignment offset is less than 10 microns.”  Appropriate clarification and/or correction are required.  This also applies to claims 8, and 11 which contain the same limitation.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	In view of the 112 rejection above, claim(s) 1 thru 5, and 7 thru 14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim US 2019/0181067 A1.  Kim discloses (see, for example, FIG. 27) an integrated circuit package substrate comprising a conductive trace 210, and conductive via 222.  The conductive via 222 has a flared shape.  Also, the conductive via is directly over the conductive trace and the conductive via’s bottom surface does not traverse beyond the edges of the conductive trace 210; therefore, its centerpoint is inherently over the conductive trace and there is no alignment offset (i.e. alignment offset is 0).  In any case, even though Kim does not explicitly state an alignment offset between the conductive trace and the conductive via being less than 10 microns, it would have been obvious to one of ordinary skill in the art to have the alignment offset between the conductive trace and the conductive via being less than 10 microns in order to prevent the via from migrating, and therefore maintain the reliability of the conductive via.
Regarding claim 2, Kim does not disclose the conductive via having a maximum diameter between 5 microns and 10 microns; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the conductive via have a maximum diameter between 5 microns and 10 microns in order to have an adequate width to prevent collapsing, and since it has been held that discovering an optimum value of a result 
Regarding claim 3, see, for example, FIG. 26 wherein Kim discloses a second conductive trace wherein multiple conductive traces are shown.  However, Kim does not disclose a ratio of an inter-trace spacing between the first conductive trace and the second conductive trace to a height of the conductive via being between 0.1: and 2:1.  It would have been obvious to one of ordinary skill in the art to have a ratio of an inter-trace spacing between the first conductive trace and the second conductive trace to a height of the conductive via being between 0.1: and 2:1 in order to provide adequate spacing between the traces while maximizing space and preventing interference, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claims 4, 10, and 13, Kim does not disclose an alignment offset between the conductive trace and the conductive via being less than 1 micron; however, the centerpoint of the conductive via is over the conductive trace; and therefore, there is no alignment offset.  In any case, even though Kim does not explicitly state an alignment offset between the conductive trace and the conductive via being less than 1 micron; it would have been obvious to one of ordinary skill in the art to have the alignment offset between the conductive trace and the conductive via being less than 1 micron in order to prevent the via from migrating from the conductive trace, and therefore maintain the reliability of the conductive via.
Regarding claims 5, and 14, Kim discloses a dielectric material 140P, 130; however, Kim does not disclose the dielectric material including an organic material; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have a dielectric material including an organic material in order to properly contain the conductive via, 
Regarding claim 7, see, for example, FIG. 27 wherein Kim discloses the conductive trace 210 having a bell-shaped cross-section.
Regarding claim 8, see, for example, the rejection for claim 1 above.
Regarding claim 9, Kim does not disclose the conductive trace having a maximum width greater than 5 microns; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the conductive trace having a maximum width greater than 5 microns in order to have a substantial metallization to support the via, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 11, see, for example, FIG. 27 wherein Kim discloses a die 100 along with the conductive trace 210, and conductive via 222.  Also see the rejection for claim 1 above.
Regarding claim 12, see, for example, FIG. 27 wherein Kim discloses the conductive trace 210 has a bell-shaped cross-section and the conductive via 222 has a flared shape.

6.	In view of the 112 rejection above, claim(s) 1 thru 4, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsai et al. US 2016/0379871 A1.  Tsai discloses (see, for example, Fig. 1B) an integrated circuit package substrate comprising a conductive trace 106A, and conductive via 112A.  The conductive via 112A has a flared shape.  Also, the conductive via is directly over the conductive trace and the conductive via’s bottom surface does not traverse beyond the edges of the 
Regarding claim 2, Tsai does not disclose the conductive via having a maximum diameter between 5 microns and 10 microns; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the conductive via having a maximum diameter between 5 microns and 10 microns in order to have an adequate width to prevent collapsing, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 3, see, for example, FIG. 1B wherein Tsai discloses a second conductive trace 106B.  However, Tsai does not disclose a ratio of an inter-trace spacing between the first conductive trace and the second conductive trace to a height of the conductive via being between 0.1: and 2:1.  It would have been obvious to one of ordinary skill in the art to have a ratio of an inter-trace spacing between the first conductive trace and the second conductive trace to a height of the conductive via being between 0.1: and 2:1 in order to provide adequate spacing between the traces while maximizing space and preventing interference, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 6, see, for example, paragraph [0016] wherein Tsai discloses the conductive trace including copper, and paragraph [0033] wherein Tsai discloses the conductive via including copper.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	In view of the 112 rejection above, claims 11, 13, and 15 thru 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2016/0379871 A1 as applied to claims 1-4, and 6 above, and further in view of Lin US 2016/0276307 A1.  Tsai does not clearly disclose a die.  However, Lin discloses (see, for example, FIG. 12) a computing device 380 comprising a die 324, and package substrate 352.  It would have been obvious to one of ordinary skill in the 
Regarding claim 13, Tsai in view of Lin does not disclose an alignment offset between the conductive trace and the conductive via being less than 1 micron; however, the centerpoint of the conductive via is over the conductive trace; and therefore, there is no alignment offset.  In any case, even though Tsai does not explicitly state an alignment offset between the conductive trace and the conductive via being less than 1 micron; it would have been obvious to one of ordinary skill in the art to have the alignment offset between the conductive trace and the conductive via being less than 1 micron in order to prevent the via from migrating from the conductive trace, and therefore maintain the reliability of the conductive via.
Regarding claim 15, see, for example, paragraph [0016] wherein Tsai discloses the conductive trace including copper, and paragraph [0033] wherein Tsai discloses the conductive via including copper.
	Regarding claim 16, Tsai does not clearly disclose a circuit board; however, Lin discloses (see, for example, FIG. 12) a circuit board 190.  It would have been obvious to one of ordinary skill in the art to have a circuit board in order to implement the device into more complex devices such as microcontrollers, processors, computers, etc.	Regarding claims 17-19, Tsai does not clearly disclose a display, input device, and handheld computing device; however, Lin discloses (see, for example, paragraph [0003]) semiconductor devices being used for displays, consumer products, communications, computers, etc.  It would have been obvious to one of ordinary skill in the art to have a display, input device and handheld computing device in order to implement the device into more robust devices for practical use.


INFORMATION ON HOW TO CONTACT THE USPTO

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
August 22, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815